


110 HR 2079 IH: Plug-In Hybrid Electric Vehicle Act of

U.S. House of Representatives
2007-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2079
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2007
			Mr. Smith of Texas
			 (for himself, Mrs. Biggert,
			 Mr. Ehlers,
			 Mr. Doggett,
			 Mr. McCaul of Texas, and
			 Ms. McCollum of Minnesota) introduced
			 the following bill; which was referred to the
			 Committee on Science and
			 Technology
		
		A BILL
		To reduce the Nation’s dependence on foreign sources of
		  oil and reduce carbon emissions by promoting plug-in hybrid electric vehicles
		  and related advanced vehicle technologies.
	
	
		1.Short titleThis Act may be cited as the
			 Plug-In Hybrid Electric Vehicle Act of
			 2007.
		2.Near-term vehicle
			 technology program
			(a)DefinitionsIn
			 this section:
				(1)BatteryThe
			 term battery means a device or system for the electrochemical
			 storage of energy.
				(2)BiomassThe
			 term biomass has meaning given the term in section 932 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16232).
				(3)E85The
			 term E85 means a fuel blend containing 85 percent ethanol and 15
			 percent gasoline by volume.
				(4)Electric drive
			 transportation technologyThe term electric drive
			 transportation technology means—
					(A)vehicles that use
			 an electric motor for all or part of their motive power and that may or may not
			 use offboard electricity, including battery electric vehicles, fuel cell
			 vehicles, hybrid electric vehicles, plug-in hybrid electric vehicles, flexible
			 fuel plug-in hybrid electric vehicles, and electric rail; and
					(B)related equipment, including electric
			 equipment necessary to recharge a plug-in hybrid electric vehicle.
					(5)Flexible fuel
			 plug-in hybrid electric vehicleThe term flexible fuel
			 plug-in hybrid electric vehicle means a plug-in hybrid electric
			 vehicle—
					(A)warranted by its
			 manufacturer as capable of operating on any combination of gasoline or E85 for
			 its onboard internal combustion or heat engine; or
					(B)that uses a fuel
			 cell for battery charging when disconnected from offboard power sources.
					(6)Fuel cell
			 vehicleThe term fuel cell vehicle means an onroad
			 vehicle that uses a fuel cell (as defined in section 803 of the Energy Policy
			 Act of 2005 (42 U.S.C. 16152)).
				(7)Hybrid electric
			 vehicleThe term hybrid electric vehicle means an
			 onroad vehicle that—
					(A)can operate on
			 either liquid combustible fuel or electric power provided by an onboard
			 battery; and
					(B)utilizes
			 regenerative power capture technology to recover energy expended in braking the
			 vehicle for use in recharging the battery.
					(8)Plug-in hybrid
			 electric vehicleThe term plug-in hybrid electric
			 vehicle means a hybrid electric vehicle that can operate solely on
			 electric power for a minimum of 20 miles under city driving conditions, and
			 that is capable of recharging its battery from an offboard electricity
			 source.
				(9)SecretaryThe
			 term Secretary means the Secretary of Energy.
				(b)ProgramThe
			 Secretary shall conduct a program of research, development, demonstration, and
			 commercial application on technologies needed for the development of plug-in
			 hybrid electric vehicles, including—
				(1)high capacity, high efficiency batteries,
			 to—
					(A)improve battery
			 life, energy storage capacity, and power delivery capacity, and lower cost;
			 and
					(B)minimize waste and
			 hazardous material production in the entire value chain, including after the
			 end of the useful life of the batteries;
					(2)high efficiency
			 onboard and offboard charging components;
				(3)high power drive
			 train systems for passenger and commercial vehicles and for supporting
			 equipment;
				(4)onboard energy
			 management systems, power trains, and systems integration for plug-in hybrid
			 electric vehicles, flexible fuel plug-in hybrid electric vehicles, and hybrid
			 electric vehicles, including efficient cooling systems and systems that
			 minimize the emissions profile of such vehicles; and
				(5)lightweight
			 materials, including research, development, demonstration, and commercial
			 application to reduce the cost of materials such as steel alloys and carbon
			 fibers.
				(c)Plug-In hybrid
			 electric vehicle demonstration program
				(1)EstablishmentThe Secretary shall establish a competitive
			 grant pilot demonstration program to provide not more than 25 grants annually
			 to State governments, local governments, metropolitan transportation
			 authorities, or combinations thereof to carry out a project or projects for
			 demonstration of plug-in hybrid electric vehicles.
				(2)Applications
					(A)RequirementsThe
			 Secretary shall issue requirements for applying for grants under the
			 demonstration pilot program. The Secretary shall require that applications, at
			 a minimum, include a description of how data will be—
						(i)collected on
			 the—
							(I)performance of the
			 vehicle or vehicles and the components, including the battery, energy
			 management, and charging systems, under various driving speeds, trip ranges,
			 traffic, and other driving conditions;
							(II)costs of the
			 vehicle or vehicles, including acquisition, operating, and maintenance costs,
			 and how the project or projects will be self-sustaining after Federal
			 assistance is completed; and
							(III)emissions of the
			 vehicle or vehicles, including greenhouse gases, and the amount of petroleum
			 displaced as a result of the project or projects; and
							(ii)summarized for
			 dissemination to the Department, other grantees, and the public.
						(B)PartnersAn
			 applicant under subparagraph (A) may carry out a project or projects under the
			 pilot program in partnership with one or more private entities.
					(3)Selection
			 criteria
					(A)PreferenceWhen
			 making awards under this subsection, the Secretary shall consider each
			 applicant’s previous experience involving plug-in hybrid electric vehicles and
			 shall give preference to proposals that—
						(i)provide the greatest demonstration per
			 award dollar, with preference increasing as the number of miles that a plug-in
			 hybrid electric vehicle can operate solely on electric power under city driving
			 conditions increases; and
						(ii)demonstrate the
			 greatest commitment on the part of the applicant to ensure funding for the
			 proposed project or projects and the greatest likelihood that each project
			 proposed in the application will be maintained or expanded after Federal
			 assistance under this subsection is completed.
						(B)Breadth of
			 demonstrationsIn awarding grants under this subsection, the
			 Secretary shall ensure the program will demonstrate plug-in hybrid electric
			 vehicles under various circumstances, including—
						(i)driving
			 speeds;
						(ii)trip
			 ranges;
						(iii)driving
			 conditions;
						(iv)climate
			 conditions; and
						(v)topography,
						to
			 optimize understanding and function of plug-in hybrid electric vehicles.(4)Pilot project
			 requirements
					(A)Subsequent
			 fundingAn applicant that has
			 received a grant in one year may apply for additional funds in subsequent
			 years, but the Secretary shall not provide more than $10,000,000 in Federal
			 assistance under the pilot program to any applicant for the period encompassing
			 fiscal years 2008 through fiscal year 2012.
					(B)InformationThe
			 Secretary shall establish mechanisms to ensure that the information and
			 knowledge gained by participants in the pilot program are shared among the
			 pilot program participants and are available to other interested parties,
			 including other applicants.
					(5)Award
			 amountsThe Secretary shall
			 determine grant amounts, but the maximum size of grants shall decline as the
			 cost of producing plug-in hybrid electric vehicles declines or the cost of
			 converting a hybrid electric vehicle to a plug-in hybrid electric vehicle
			 declines.
				(d)Cost
			 sharingThe Secretary shall
			 carry out the program under this section in compliance with section 988(a)
			 through (d) and section 989 of the Energy Policy Act of 2005 (42 U.S.C.
			 16352(a) through (d) and 16353).
			(e)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary—
				(1)for carrying out subsection (b),
			 $250,000,000 for each of fiscal years 2008 through 2012, of which up to
			 $50,000,000 may be used for the program described in paragraph (5) of that
			 subsection; and
				(2)for carrying out subsection (c),
			 $50,000,000 for each of fiscal years 2008 through 2012.
				
